Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest: detecting incident radiation scattered by the first detector system using a second detector system positioned around the first detector system, wherein the second detector system outputs a second analog detector signal, and wherein a signal shape of the second analog detector signal differs from a signal shape of the first analog detector signal; combining the first analog detector signal and the second analog detector signal, using a summing circuit or signal combination wiring, before digitizing either the first analog detector signal or the second analog detector signal to form a combined analog signal; digitizing, using at least one digitizer, the combined analog signal to create a digitized output signal defined by a digitized output signal waveform.
Atwell (US 6,470,285 B1) discloses a method for reducing Compton scatter contributions or pileup signal contributions to detected signals (col 2, In 66-col 3, In15; An extremely sensitive method and apparatus for rejection of pulses contaminated by pulse pileup or other interference is provided) comprising: detecting incident radiation 
Atwell does not expressly disclose or suggest detecting incident radiation scattered by the first detector system using a second detector system positioned around the first detector system, wherein the second detector system outputs a second analog detector signal, and wherein a signal shape of the second analog detector signal differs from a signal shape of the first analog detector signal; combining the first analog detector signal and the second analog detector signal, using a summing circuit or signal combination wiring, before digitizing either the first analog detector signal or the second analog detector signal to form a combined analog signal; digitizing, using at least one digitizer, the combined analog signal to create a digitized output signal defined by a digitized output signal waveform.
Rogers (US 6,346,706 B1) teaches a method comprising: detecting incident radiation using a first detector system outputting a first analog detector signal (col 13, In 26-41; exemplary camera 32 generally includes a radiation attenuating boot 80, a radiation attenuating frame member 82, a first detector unit 84 and a second detector unit 92), detecting incident radiation scattered by the first detector system using a second detector system positioned around the first detector system, wherein the second detector system outputs a second analog detector signal, and wherein a signal shape of the second analog detector signal differs from a signal shape of the first analog detector signal (col 13, In 42-65; the shape of second detector unit 92 is configured so as to surround first detector unit 84 so that most photons which are Compton scattered within first detector unit 84 travel into some portion of scintillation crystal 100 ... PMTs 102 are 
Rogers does not expressly disclose or suggest a method for reducing Compton scatter contributions or pileup signal contributions to detected signals before digitizing either the first analog detector signal or the second analog detector signal to form a combined analog signal; digitizing, using at least one digitizer, the combined analog signal to create a digitized output signal defined by a digitized output signal waveform; using at least one processor, analyzing the digitized output signal waveform to determine a presence or an absence of a Compton scatter signal or a presence of an absence of a pileup signal, wherein a shape of the digitized output signal waveform is indicative of the presence or the absence of the Compton scatter signal or is indicative of the presence or the absence of the pileup signal; and accepting the digitized output signal if the Compton scatter signal and the pileup signal are absent or rejecting the digitized output signal if the Compton signal or the pileup signal is present.
Gemba (US 2018/0356540 A1) teaches a method comprising: detecting incident radiation using a first detector system outputting a first analog detector signal (para [0019], a plurality of detector modules; and a processing unit Each of the plurality of detector modules includes: a plurality of detectors; a plurality of analog signal processing sections), detecting incident radiation scattered by the first detector system using a second detector system positioned around the first detector system, wherein the second detector system outputs a second analog detector signal, and wherein a signal shape of the second analog detector signal differs from a signal shape of the first analog detector signal (para [0093], the electromagnetic radiation scattered by the scatterer detector 14 of the detector module 1A can be efficiently detected by the absorber detector 15 of the detector module 1 B arranged around the detector module 1 A; it is understood that since the detection profiles of the detectors are different, the shape would be different as well); digitizing, using at least one digitizer, the analog signal to create a digitized output signal defined by a digitized output signal waveform (para [0075], Each ASIC 16 includes a preamplifier 16a that operates as an integrator for integrating the analog signal read from each cell of the scatterer detector 14, and an analog-digital converter 16b that carries out analog-digital conversion).
Gemba does not expressly disclose or suggest a method for reducing Compton scatter contributions or pileup signal contributions to detected signals comprising: combining the first analog detector signal and the second analog detector signal, using a summing circuit or signal combination wiring, before digitizing either the first analog detector signal or the second analog detector signal to form a combined analog signal; the combined analog signal to create a digitized output signal using at least one 
While Compton scatter correction, pileup correction, using a second detector to determine scattering from a first detector, analog to digital conversion, and signal processing were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 1 is allowed.

Regarding claims 2-21, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884